I respectfully dissent. The majority has not addressed whether Beau Townsend Ford is a CSO but has only determined that there are material issues of fact on the question of whether the Snooks were "buyers" within the meaning of R.C. 4712.01(A). In my opinion, the unrebutted affidavit of Cynthia Snook is sufficient to establish the Snooks' "buyer" status under the statute. Because the statutory definition of "buyer" requires the purchase of certain defined services from a CSO — see R.C. 4712(C)(1) — I believe it is necessary to add that the unrebutted affidavit of Mrs. Snook is, for me, sufficient to establish Beau Townsend Ford's CSO status. Based on the statute in effect at the time the parties dealt with each other and the record in this case, I would affirm.